Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on March 5, 2021.
As directed by the amendment: Claims 1, 5-9, and 16 were amended.  Claims 1-9, 15-17, 19-20, 22, 24, 27-28, and 30-31 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“the gap is controllably adjustable and settable by means of a ratchet mechanism operatively associated with each element of the second pair, whereby the associated handgrip is releasably lockable against rotation” (claim 3) has not been shown. The drawings do not show a ratchet mechanism. They show grooves/ridges (56, Fig. 3), but no ratcheting mechanism.
“releasable engagement means engageable with at least one of the subassemblies, engagement preventing rotation of the connector means in one predetermined direction relative to said at least one subassembly” (claim 20) has not been shown, or at least, if it appears in the drawings, it has not been labeled in the drawings/specification as such.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
In the instant case, line 9 of the abstract states “gap adjusting means.” Legal phraseology often used in patent claims, such as “means” should be avoided.
Claim Interpretation
It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  “Apparatus claims cover what a device is, not what a device does” (MPEP 2114(II)).  In the instant case, the apparatus claims recite a variety of functional language or intended uses of the device (“hand grip for gripping by a user when applying massage therapy with the apparatus,” “operable by the user, while gripping the associated hand grip,” “the gap is controllably adjustable and settable at a selectable width while the apparatus is in use,” etc.).  In these instances where the claims recite functional language or intended uses of the device, as long as the prior art structure is able to perform the claimed function(s)/use(s), it will be considered to read on the claimed function(s).
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 not have sufficient structure to perform the recited function include:
“connector means adapted for gripping… operable to: connect the subassemblies… establish between the tools an adjustable gap … and settably adjust the gap while being gripped by the user” in claim 16.
“connector means being operable to cause controllable elongation and shortening of the side elements, thereby causing adjustment of the gap” in claim 17.
“releasable engagement means engageable with at least one of the subassemblies, engagement preventing rotation of the connector means in one predetermined direction relative to said at least one subassembly” in claim 20.
“connection means for connecting the subassemblies to form a rigid frame, define a gap between the tools… and define handgrips for gripping by a massage-giving user” in claim 27.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a settable gap adjusting mechanism … for adjusting the lengths of the second pair of opposing side elements independently of each other” in claim 1.
“a settable adjusting mechanism operable, during use of the apparatus by the user when gripping the handgrips, to adjust the gap to maintain therapeutically effective force exerted against the body part”  in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 12-13 recite “the lengths of the second pair of opposing side elements” and “the length” lacks antecedent basis. Furthermore, it is unclear if this is referring to an effective length of the second opposing side elements extending between the first pair of opposing side elements, or if this is referring to an entire length of the second pair of opposing side elements.      
The remaining claims are rejected based on their dependence on a rejected base claim.                                                                                                                                                                             
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engel (5,643,182).
Regarding claim 1, Engel discloses a massage apparatus (Fig. 1, Fig. 3) comprising: an openable and closeable (see col. 1, lines 60-62; additionally, the spacing of the rollers is adjustable which is an opening/closing movement) rigid frame (second shaft 12, first shaft 13, and tension rods 14, 14, Fig. 1, Fig. 3) comprising a first pair of opposing side elements (shafts 12, 13, Fig. 1, Fig. 3) connected with a second pair of opposing side elements (portions of tension rods 14, 14, Fig. 1, Fig. 3, which extend between the shafts 12, 13), wherein: the first pair of opposing side elements (12, 13) support opposingly-located first and second massage tools (massage rollers 34, 34, Fig. 1, Fig. 3) mounted thereon to define between them a massage gap (gap between rollers 34), wherein a body portion is receivable (see col. 1, lines65-66) for, massaging; and the second pair of opposing side elements (portions of 14, 14, between the shafts 12, .  
Claims 16-17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al. (2005/0159688).
Regarding claim 16, Sakamoto discloses a massage apparatus (Fig. 17) comprising: first (stays 10c, 10f, Fig. 18) and second (stays 10b, 10e, Fig. 18) detachably connectable (the portions are detachably connected with each other, see the first sentence of [0133]) subassemblies bearing respective first (roller 20a, Fig. 17) and second (roller 30a, Fig. 17) massage tools, the first massage tool (roller 20a, Fig. 17) being for supporting a body430246-3 portion to be massaged against the second tool (this is a recitation of intended use of the device, and the structure of Fig. 17 is able to perform this limitation because roller 20a is capable of being placed beneath a body portion such as a leg, to support the leg while the roller 30a massages the leg, similar to Fig. 3, Fig. 5) the second tool (30a) being adapted for providing a predetermined massage effect (a rolling massage effect) to a massage-receiving human body portion (such as an arm or a leg, see the last sentence of the Abstract), and connector means (extension adjusting mechanism 70a, Fig. 17) adapted for gripping by a massage-giving user (the user is able to grip various parts of the mechanism 70a, and is intended to push member 73a, see Fig. 20 and paragraph [0137]) and operable to: connect the subassemblies together to define a closed frame (member 72a engages with concave portions 701 as seen in Fig. 20 to connect the subassemblies together to define a closed frame. This is considered closed at least because stay 14a is not open as it would be if the subassembly 14b is removed from 14a as stated in [0133]); establish 
Regarding claim 17, Sakamoto discloses wherein the closed frame comprises opposed first (14c, Fig. 17) and second (14e, Fig. 17) crossbars, connected to axially extensible (via extension adjusting mechanism 70a, Fig. 17) side elements (14a, 14b, Fig. 17) comprising said connector means (70a), the connector means (70a) being operable to cause controllable elongation and shortening of the side elements (the collective effective length of the side elements 14a, 14b, may be elongated or shortened by selecting which concave portion 701 to engage with the engaging claw 72a in Fig. 20; see para. [0137]), thereby causing adjustment of the gap (extension adjusting mechanism 70a adjusts the gap).  
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 27-28, and 30-31 are rejected under 35 U.S.C. 103 as being obvious over Sakamoto et al. (2005/0159688).
Regarding claim 1, Sakamoto discloses a massage apparatus (Fig. 17) comprising: an openable and closeable (expansion/contraction of the extension adjusting mechanism 70a will open or close the gap between the rollers 20a, 30a, Fig. 17) rigid frame (stays 10b, 10c, 10e, 10f, Figs. 17-18; formed of polycarbonate, see the penultimate sentence of [0133] and see para. [0179], and the first sentence of [0185]) comprising a first pair of opposing side elements (stays 14c, 14e, Fig. 17) connected with a second side element (stays 10e, 10f, Figs. 17-18), wherein: the first pair of 
Sakamoto’s Fig. 17 embodiment is silent regarding the second side element (10e, 10f, Fig. 17) being a second pair of opposing side elements; and each element of the second pair defining a hand grip, independently adjustable. 
However, it is noted that Sakamoto additionally discloses embodiments which have a second pair of opposing, substantially identical side elements (see Fig. 1, second pair of opposing, substantially identical side elements 13, 14; see also Fig. 22, with second pair of opposing, substantially identical side elements 112, 113), and each element of the second pair defining a hand grip (see the last sentence of [0156] which states that the side segments 112, 113, in Fig. 22 can be gripped by the hands). Such an arrangement of a pair of substantially identical side elements is thus shown to be a known alternative to merely providing a single side element (compare Fig. 22 to Fig. 28). One of ordinary skill in the art would recognize that constructing the system to have only a single side element provides one expected advantage (allowing the limb to be easily inserted through the open side, see the first sentence of [0165]), while constructing the system to have a pair of opposing side elements provides other expected advantages (preventing the limb from inadvertently falling out of the side of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the construction of Sakamoto to include a second, substantially identical opposing side element which is configured to be grasped by a user’s hand as taught by Sakamoto, for the purpose of preventing the limb from inadvertently falling out of the side of the massage gap and providing an additional grasping point, and since it has been held that mere duplication of the essential working parts of a device (a second opposing side element) involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. MPEP 2144.04. In the modified Sakamoto device, there would thus be a second pair of opposing side elements which also has an adjustment mechanism (see Figs. 17-18, instead of the open side on the right of the device, the modified device will have another pair of adjustable stays 10e, 10f, with another adjustment mechanism 70a), allowing for adjusting the lengths of the second pair of opposing side elements independently of each other (in the modified device, each of the second pair of opposing side elements has its own adjustment mechanism 70a, which can be actuated independently of the other).
 Regarding claim 4, the modified Sakamoto device discloses wherein the elements of the second pair are divisible into first (10e, Fig. 18) and second (10f, Fig. 18) reconnectable portions (the portions are detachably connected with each other, see the first sentence of [0133]), whereby the apparatus is separable into first and second 
Regarding claim 5, the modified Sakamoto device discloses wherein the gap adjusting mechanism (70a) comprises a connector (engaging claw 72a, Fig. 17, Fig. 20) operable for connecting (as in Fig. 20) and separating the subassemblies (the subassemblies are detachably connected, see the first sentence of [0133]) by acting on the pairs of side element portions (10e, 10f, see Fig. 18, and see Fig. 20 which shows the corresponding stays 14a, 14b being acted on by connector 72a). 
Regarding claim 27, Sakamoto discloses a method of therapeutic massage (see the last sentence of the Abstract) comprising the steps of: providing a massage-giving apparatus (Fig. 17) including: first (stays 10c, 10f, Fig. 18) and second (stays 10b, 10e, Fig. 18) detachably connectable (the portions are detachably connected with each other, see the first sentence of [0133]) subassemblies bearing respective first (roller 20a, Fig. 17) and second (roller 30a, Fig. 17) massage tools, each capable of imparting a massage effect (by bringing the roller into contact with the body) to a body part of a massage recipient (such as an arm or leg) requiring massage; connection means (extension adjusting mechanism 70a, stay 14a, and stay 14b are collectively the connection means, see Fig. 17) for connecting the subassemblies (by having engaging member 72a couple with a concave portion 701, Fig. 20) to form a rigid frame (the parts are all made of polycarbonate, see the penultimate sentence of [0133] and see para. [0179], and the first sentence of [0185]), define a gap between the tools (there is a gap between tools 20a, 30, Fig. 17, and it is defined by the extension adjusting mechanism 
Sakamoto does not specifically state each massage tool in the Fig. 17-20 embodiment being capable of imparting a different respective massage effect. 
However, Sakamoto additionally states that the pair of massage tools (such as rollers 20, 30, Fig. 1-3) may include protection members made of elastic materials having different penetration rates to exert different rolling pressures (see para. [0049]-[0050]). For example, the protection members (22, 32, Figs. 1-3) may have different penetration rates and thicknesses, so that the lower leg can be suitably protected with the protection members having penetration rates in accordance with the different in elasticity of the relatively harder upper portion and relatively softer portion of the lower leg (see lines 1-8 of [0086], as well as para. [0072]). Thus, one roller is capable of imparting a massage effect of a different pressure exerted on the user, with respect to the other roller. Sakamoto also states that the rollers may be easily replaced due to detachable mounting, to enable the most suitable massaging to conform to the user (see para. [0140]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second massage tools of Sakamoto Fig. 17 to be easily replaced with massage tools having protection members made of elastic materials having different penetration rates as 
Regarding claim 28, the modified Sakamoto device discloses applying the first massage tool (20a, Fig. 17) to support the body part and the second massage tool (30a, Fig. 17) to apply massaging pressure to the supported part (see Figs. 3-7, the lower roller 20 is applied underneath a leg to support it, and an upper roller 30 applies a massage pressure to the supported leg. The Fig. 17 embodiment would be used in the same way).  
Regarding claim 30, the modified Sakamoto method, as currently modified, discloses including operating the adjusting mechanism (70a, Fig. 17) to adjust and reset the gap (see the first sentence of [0141]), but does not specifically state repeatedly adjusting the gap while applying the massage tools to a massage recipient.  
However, Sakamoto shows that the device should be used by contacting both sides of a user’s limb to apply a massage (see Figs. 3-7), and specifically states that the adjusting mechanism should be used to set the gap to an appropriate distance (see the first sentence of [0141]). Thus, Sakamoto discloses the general conditions of the claim.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sakamoto to repeatedly adjust the gap while applying the massage tools to a massage recipient, for the clear purpose of maintaining an appropriate gap to apply a suitable massage pressure as the device is moved along the arm and/or leg. 

Claims 2-3, 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (2005/0159688) as applied to claims 1, 5, 17 above, and further in view of Johnson (2013/0190664).
Regarding claim 2, Sakamoto is silent regarding each handgrip being rotatable for adjusting the associated element length.  
Johnson teaches a related massage roller device (Fig. 10) which includes a handgrip (handgrip 810, Fig. 10) mounted on an elongated rod (840, Fig. 12). This elongated rod (840, Fig. 12) may be rotated in order to adjust the effective length of a telescoping assembly (rotating bar 840 causes the threaded screws 860, 865, Fig. 12, to rotate relative to one another to change the length of the telescopic connection between frame 840 and frame 835. See the last two sentences of [0101], as well as the first two sentences of [0102]). A user would thus be able to grip the handgrip (810, Fig. 12) to rotate the associated elongated rod (840, Fig. 12) to change the length of the telescopic connection.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the telescopic connection (stays 14a, 14b, and adjustment mechanism 70a, Fig. 17) of Sakamoto to 
Regarding claim 3, the modified Sakamoto/Johnson device as currently combined is silent regarding the gap being controllably adjustable and settable by means of a ratchet mechanism associated with each pair, whereby the handgrip is releasably lockable against rotation.
However, Johnson additionally teaches that the length-adjustment mechanism may be implemented in other ways, including using a ratcheting extension which is taught by Huang (5,947,666) and is incorporated by reference into Johnson (see lines 11-18 of [0102]). The ratcheting mechanism of Huang allows a telescopic length to be controllably adjustable and settable (via gear means 40 and engagement openings 101, Figs. 1-2 of Huang). Engaging the gear means with the openings would at least temporarily lock against rotation.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the telescopic connection of Sakamoto/Johnson to include a ratchet mechanism including a gear which is engageable with a plurality of openings for each side pair, and allowing locking against rotation as taught by Johnson (incorporated from Huang), because this is shown to be a suitable alternative mechanism which can be incorporated into a telescopic 
Regarding claim 6, the modified Sakamoto device is silent regarding the first and second reconnectable portions comprising a screw-threaded bar.  
Johnson teaches a related massage roller device (Fig. 10) which includes a handgrip (handgrip 810, Fig. 10) mounted on an elongated rod (840, Fig. 12). This elongated rod (840, Fig. 12) may be rotated in order to adjust the effective length of a telescoping assembly (rotating bar 840 causes the threaded screws 860, 865, Fig. 12, to rotate relative to one another to change the length of the telescopic connection between frame 840 and frame 835. See the last two sentences of [0101], as well as the first two sentences of [0102]) including a screw-threaded bar (screw 860, Fig. 12). A user would thus be able to grip the handgrip (810, Fig. 12) to rotate the associated elongated rod (840, Fig. 12) to change the length of the telescopic connection.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second reconnectable portions (stays 14a, 14b, and adjustment mechanism 70a, Fig. 17) of Sakamoto to instead include a telescopic connection using a pair of elongated, hollow rods which include at least one handgrip and are able to rotate relative to one another to cause a screw-threaded bar to cause length adjustment as taught by Johnson, because this is a substitution of one known telescopic connection for another known telescopic connection, and would provide expected results of allowing a user to effect a length 
Regarding claim 19, the modified Sakamoto device is silent regarding wherein the connector means are screw-threadedly attached to the subassemblies.  
Johnson teaches a related massage roller device (Fig. 10) which includes a handgrip (handgrip 810, Fig. 10) mounted on an elongated rod (840, Fig. 12). This elongated rod (840, Fig. 12) may be rotated in order to adjust the effective length of a telescoping assembly (rotating bar 840 causes the threaded screws 860, 865, Fig. 12, to rotate relative to one another to change the length of the telescopic connection between frame 840 and frame 835. See the last two sentences of [0101], as well as the first two sentences of [0102]) including a screw-threaded bar (screw 860, Fig. 12). A user would thus be able to grip the handgrip (810, Fig. 12) to rotate the associated elongated rod (840, Fig. 12) to change the length of the telescopic connection.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the telescopic connection (stays 14a, 14b, and adjustment mechanism 70a, Fig. 17) of Sakamoto to instead include a telescopic connection using a pair of elongated, hollow rods which include at least one handgrip and are able to rotate relative to one another to cause a screw-threaded bar to cause length adjustment as taught by Johnson, because this is a substitution of one known telescopic connection for another known telescopic connection, and would provide expected results of allowing a user to effect a length change to adjust the gap between the massage tools by conveniently rotating the handgrip.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (2005/0159688) as applied to claim 1 above, and further in view of Brand et al. (8,234,755).
Regarding claim 7, the modified Sakamoto device discloses wherein one side element of the first pair of opposing side elements is part of the first subassembly (10c, Fig. 17), but is silent regarding one side element of the first pair of opposing side elements is part of the first subassembly and comprises an axially extensible crossbar connected to each side element of the second pair of opposing side elements.
 Brand teaches a related adjustable extension device for handles (see Fig. 3) having a first side element (tube member 90, tubes 52, Fig. 3) comprising an axially extensible crossbar (tube 90 is extensible to the configuration shown in Fig. 3, as opposed to the collapsed position shown in Fig. 4) connected to each side element of a second pair of opposing side elements (the crossbar 90 is operably connected to each of a pair of opposing side elements 46, 50, 80, Fig. 3). Thus, the first side element (90, 52) is adjustable in width (see arrows 600, 600, Fig. 3; see col. 10, lines 15-23), thereby allowing different configurations to be used.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each of the first pair of opposing side elements of Sakamoto to include an axially extensible crossbar connected to each side element of the second pair of opposing side elements as taught by Brand because this will allow the width of the device to be easily adjustable, to provide different configurations to allow the width of the massaging assembly to be 
Regarding claim 9, the modified Sakamoto/Brand device discloses wherein the first massage tool (20a, Fig. 18 of Sakamoto) is mounted on a shaft (connection shaft 500, Fig. 18 of Sakamoto, as modified by Brand) connected to be parallel with the crossbar (shaft 500 is parallel to at least the middle portion of bar 14c, Fig. 18 of Sakamoto).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (2005/0159688) in view of Brand et al. (8,234,755) as applied to claim 7 above, and further in view of Brand et al. (8,234,755).
Regarding claim 8, the modified Sakamoto/Brand device is silent regarding wherein the crossbar is pivotally attached to the side elements.  
Johnson teaches a related massage roller device (Fig. 10) which includes a handgrip (handgrip 810, Fig. 10) mounted on an elongated rod (840, Fig. 12). This elongated rod (840, Fig. 12) may be rotated (i.e., pivoted about the longitudinal axis of the rod) in order to adjust the effective length of a telescoping assembly (rotating bar 840 causes the threaded screws 860, 865, Fig. 12, to rotate relative to one another to change the length of the telescopic connection between frame 840 and frame 835. See the last two sentences of [0101], as well as the first two sentences of [0102]) including a screw-threaded bar (screw 860, Fig. 12). A user would thus be able to grip the handgrip (810, Fig. 12) to rotate the associated elongated rod (840, Fig. 12) to change the length of the telescopic connection.
.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (2005/0159688) as applied to claim 1 above, and further in view of McClenathen (2,230,890).
Regarding claim 15, Sakamoto is silent regarding wherein the gap and the frame are located in different planes.  
However, merely relocating the position of the rollers would read on this claim language, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the rollers to be offset from the frame by at least some small degree, since it has been held that rearranging parts of an In re Japikse, 86 USPQ 70. MPEP 2144.04.
Furthermore, McClenathen teaches a related massage device which includes a frame (side frames 11, Figs. 1-3) supporting a plurality of rotatable massage tools (rollers 12, 22, 18, Figs. 1-3), and the user may apply a massage effect to a body part by inserting it in the gaps between the massage tools (see Figs. 2-3). The gap between rollers 12 and 18 is along a different plane than the frame (see Fig. 2, the frame extends along a plane substantially at or below the height of adjusting screw 30, but the rollers 12 and 18 are offset vertically), because at least roller 12 is provided with a plurality of grooves (13, Fig. 2) allowing adjustable location of the roller at a height offset from the frame (see col. 2, lines 10-16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame and shaft bushes (506, Fig. 19 of Sakamoto) of Sakamoto to include a plurality of these shaft bushes, at a height offset from the remainder of the frame as taught by McClenathen because this would allow further fine tuning of the position of the rollers, to meet the needs of the individual user.
Claims 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (2005/0159688) as applied to claims 1 and 16 above, and further in view of Cross et al. (2018/0280229).
Regarding claim 15, Sakamoto is silent regarding wherein the gap and the frame are located in different planes.  
In re Japikse, 86 USPQ 70. MPEP 2144.04.
Furthermore, Cross teaches a related body massaging apparatus (Fig. 1) which has a pair of massage tools (126, 134, Fig. 1) creating a gap to allow insertion of a limb (see Fig. 16). The massage tools are detachable (see the first sentence of [0091]) and a massage tool may be attached which has a pair of rollers (first roller 326a, second roller 326b, Fig. 22) offset from the frame (the rollers 326a, 326b, are laterally offset from the frame part 302a, Fig. 22). The use of two rollers would provide an expected result of increasing the size of the massage effect, and distributing applied pressure between the two rollers.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify both of the removable massage tools of Sakamoto to be configured to receive dual-roller configurations which are offset from the frame as taught by Cross, for the purpose of providing a different massage effect which may be desirable due to having an increased size of the massage effect, and distributing pressure more evenly between a greater number of rollers. In the modified device, the gap between the massage rollers extends in a plane laterally offset from the frame of the device. Thus, the gap and frame exist in different planes.

Cross teaches a related body massaging apparatus (Fig. 1) which has a pair of massage tools (126, 134, Fig. 1) creating a gap to allow insertion of a limb (see Fig. 16). In one configuration, the second massaging member “may remain in a fixed stationary (i.e., not rotatable) position” (see lines 14-15 of [0080]; see also the first sentence of [0115]). One of ordinary skill in the art would recognize that providing a rotating massager or a stationary massager would merely provide different massage effects, and that different massage effects are desirable for different users.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second massage tool of Sakamoto to be mounted for stationary, fixed use as taught by Cross because this would merely provide a different massage effect, which may be desirable for certain users.  
Claim 20, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (2005/0159688) in view of Johnson (2013/0190664) as applied to claim 19 above, and further in view of Jordan Jr. (5,887,314).
Regarding claim 20, the modified Sakamoto/Johnson device is silent regarding each connector means comprises releasable engagement means engageable with at least one of said subassemblies, engagement preventing rotation of the connector means in one predetermined direction relative to said at least one subassembly. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector means of Sakamoto/Johnson to include a releasable engagement collar as taught by Jordan so that a user can selectively tighten this collar to make sure that the telescoping rods are secured in the desired position, thereby preventing accidental elongation of the telescoping rods.
Response to Arguments
Applicant's arguments filed March 5, 2021, have been fully considered but they are not persuasive. 
Regarding the argument that the “ratchet mechanism” is described in paragraph [0085] and that one of ordinary skill in the art, after reading the specification in light of the Figures, would understand what is meant by the ratchet mechanism recited in claim 3 (see the third paragraph of page 8 of the Remarks), this argument is not well taken. 
Regarding the argument that the “releasable engagement means” is described in paragraph [0085] as the ratchet mechanism allows a user to elevate the handgrip without relinquishing the position progressively attained, and allows the connectors to be rotated counter to a rotational direction that resulted in the locked state (see the penultimate paragraph of page 8 of the Remarks), this argument is not well taken. The claimed “releasable engagement means” specifically states it prevents rotation of the connector means in one predetermined direction relative to said at least one subassembly. Paragraph [0085] states that the handgrip can be rotated both to elevate the hand grip, and it can be rotated counter to the rotational direction that resulted in the locked state. Thus, it does not appear that this engagement means is preventing rotation. Furthermore, the actual ratchet mechanism has not been shown in the drawings. The illustration of the ratcheting mechanism is essential for a proper understanding of the invention because the ratcheting mechanism is what allows each hand grip to adjust the lengths of the second pair of opposing side elements, and Applicant also states that the ratcheting mechanism is what prevents rotation.
Regarding the argument that the abstract has been amended to address the issues noted in the Office Action (see the first paragraph of page 9 of the Remarks), this argument is not well taken. Line 9 of the abstract still states “gap adjusting means.”
Regarding the argument that the limitations being interpreted under 35 U.S.C. 112(f), in light of the specification, recite sufficient structural characteristics to avoid interpretation as means plus function limitations (see the last three paragraphs of page 9 of the Remarks), this argument is not well taken. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. The features which applicant refers to, such as ratcheting grooves and ridges that engage connectors are not recited in the independent claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the argument that the rejection of Claim 20 under 35 U.S.C. 112(a) and 112(b) is traversed because paragraph [0085] of the published application discloses the corresponding structure for “releasable engagement means” (see the first two paragraphs of page 10 of the Remarks), this argument has been persuasive because Applicant has now stated on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. 
Regarding the argument that Engel does not anticipate claim 1 because Engel makes it clear that the massage-giving user is supposed to grip the apparatus at 
Regarding the argument that if the handles are attached to tension rods 14, then the handles are not associated with a gap adjusting mechanism as claimed (see the last two sentences of the penultimate paragraph of page 11 of the Remarks), this argument is not well taken. The phrase “associated with” is quite broad, and it is clearly met by Engel’s handles because they would be attached to the rods 14. Engel’s gap adjusting mechanism (40, Fig. 3) is specifically stated to be “threaded onto threaded upper portions 42 of tension rods 14” (see col. 3, lines 55-56). Thus, Engel’s gap adjusting mechanism (40) is “associated with” the hand grip(s) because they are both mounted on the tension rods 14.
Regarding the argument that whether knob 30 can be turned effectively while the massage giver is actually holding the end portions of shaft 13 for giving a massage is not discussed, so adjustment while using the device of Engel for massaging is simply structure rather than function (see MPEP 2114). Thus, the step of adjusting while using the device in Engel does not need to be specifically spelled out. Instead, Engel merely needs to disclose sufficient structure that it could perform the recited function. In the claim 1 rejection above, the Office has stated Engel is able to meet this functional language because a user could hold the associated hand grip with one hand and use their other hand to adjust the knob (30, Fig. 5 or 40, Fig. 3). Applicant has not provided any explanation as to why a user would be incapable of holding the handle or rod 14, and using their other hand to adjust the knob.
Regarding the argument that Engel fails to teach or suggest a settable gap adjusting mechanism associated with each hand grip and operable by the user, while gripping the associated hand grip because this would require impractical dexterity, reach, and flexibility on the part of the user (see the first full paragraph of page 12 of the Remarks). The claims do not require the user to be able to grasp each handle simultaneously and perform the adjustment simultaneously. Engel is capable of performing the recited function because one hand grip could be grasped, while the other hand adjusts the knob, and then the second hand grip could be grasped, while the first hand adjusts the knob. 
Regarding the argument that Sakamoto does not anticipate claims 16, 17, and 22 because Sakamoto’s connector means are in no way adapted for gripping, although they can be theoretically gripped (see the third full paragraph of page 13 of the structure rather than function (see MPEP 2114). Sakamoto merely needs to disclose sufficient structure that it is “adapted for gripping,” and Applicant has agreed that the structure could theoretically be gripped. Sakamoto’s connection means (70) is mounted on a thin, elongated member (such as 14a, Fig. 17) and there is nothing preventing the user from gripping Sakamoto’s connection means (70) during massage therapy. Furthermore, Sakamoto’s connection means (70) are designed to be manipulated by a hand, as Sakamoto states the push member (73a, Fig. 17) is depressed to allow adjustment of the length of the stay (see lines 19-26 of [0137]). Thus, the connection means (70) could be gripped during use.
Regarding the argument that Sakamoto’s connection means would not be gripped during massage therapy because this would be contrary to the instructions Sakamoto gives for using its apparatus (see the third full paragraph of page 13 of the Remarks), this argument is not well taken. It is reiterated that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Sakamoto merely needs to disclose sufficient structure that it is “adapted for gripping,” and Applicant has agreed that the structure could theoretically be gripped. Furthermore, there is nothing in Sakamoto which actually instructs against gripping this connection means (70).
Regarding the argument that Sakamoto provides a separate handle that is adapted for gripping while the user is administering massage (see the third full paragraph of page 13 of the Remarks), this argument is not well taken. The provision of 
Regarding the argument that the Sakamoto connection means has an adjusting stopper 71a which is not intended for gripping whilst massage is being delivered, and could upset the massage therapy (see the penultimate paragraph of page 13 of the Remarks), this argument is not well taken. Sakamoto does not need to specifically disclose the same intended use as Applicant, it merely needs to disclose the structure(s) which are being recited in this apparatus claim. Here, Applicant has broadly claimed a “connection means adapted for gripping by a massage-giving user.” Applicant has conceded that Sakamoto’s connection means (70) is at least theoretically able to be gripped by a user (see the third full paragraph of page 13 of the Remarks). Despite Applicant’s belief that a user could possibly press the stopper 71a by mistake, the connection means (70) reads on the broadest reasonable interpretation of “adapted for gripping” because it is mounted on a thin, elongated member (such as 14a, Fig. 17) and 
Regarding the argument that it would be difficult for a user to grip the adjusting stopper 71a while delivering a therapeutically effective massage because of the distance separating the adjusting stopper from the intended hand grip 4 (see the last two lines of page 13 of the Remarks, through the first paragraph of page 14 of the Remarks), this argument is not well taken. The mere presence of another handle does not make the connection means (70) difficult to grip. 
Regarding the argument that the user gripping the connection means would be contrary to the instructions of Sakamoto (see the first paragraph of page 13 of the Remarks), this argument is not well taken. As stated previously, Sakamoto does not need to specifically disclose the same intended use as Applicant, it merely needs to disclose the structure(s) which are being recited in this apparatus claim. Furthermore, it is apparent that an individual using Sakamoto’s device could choose to grip various parts of the device. For example, see Figs. 22, 24, and 26 of Sakamoto, and see the last sentence of [0156] which states that the side segments 112, 113, in Fig. 22 can be gripped by the hands.
Regarding the argument that Sakamoto’s apparatus can be likened to a painting roller on an extension handle, and the instant invention can be likened to the action of pulling on or taking off a long stocking, where the user needs to use both hands for an efficiently obtained outcome (see the first paragraph of page 13 of the Remarks), this argument is not well taken. It is reiterated that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 
Regarding the argument that the tube structure of Sakamoto does not fall within the common understanding of the word “frame” (see the second paragraph of page 14 of the Remarks), this argument is not well taken. Applicant has not provided any explanation to support this assertion, and Merriam-Webster defines frame as “something composed of parts fitted together and united.” Clearly, Sakamoto’s tube structure(s) 14a and 14b are composed of parts fitted together and united (see Fig. 17-18 of Sakamoto).
Regarding the argument that if the distance-setting mechanism of Figures 17, 18, and 20 of Sakamoto were implemented into a closed frame structure, it would not anticipate claim 16 because it would not be possible for a user to simultaneously grip the connecting parts with separate hands while the essential inclination of a plane shared by the roller axes is controlled with an additional hand (see the third paragraph of page 14 of the Remarks), this argument is not well taken. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., to simultaneously grip the connecting parts with separate hands while the essential inclination of a plane shared by the roller axes is controlled with an additional hand) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Regarding the argument that the participation of a second person would be required to successfully operate the apparatus (see the third paragraph of page 14 of the Remarks), this argument is not well taken. There is nothing in Sakamoto which suggests two people are required in order to operate the apparatus, nor is there anything in the claims which would prevent a second person from helping operate the apparatus. 
Regarding the argument that it is improper for the Office to speculate on the manner in which an apparatus might be used, and the analysis should be limited to what is actually taught by the anticipating disclosure, so Applicant disagrees with the statement that “[i]t is up to the user how to hold the apparatus while performing the massage” (see the last paragraph of page 14 of the Remarks, this argument is not well taken. It is reiterated that this is an apparatus claim, not a method claim. Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Sakamoto merely needs to disclose sufficient structure that it is “adapted for gripping,” which is a broad phrase. It is apparent that an individual using Sakamoto’s device could choose to grip various parts of the device, and it is up to the user how to hold the apparatus. For example, see Figs. 22, 24, and 26 of Sakamoto see the last sentence of [0156] which states that the side segments 112, 113, in Fig. 22 can be gripped by the hands. Despite disclosing a “handle 140” in Fig. 22, the user is able to grip the segments 112, 113, as shown in Fig. 26 because it is a thin, elongated structure. Similarly, despite Sakamoto disclosing a handle (“handle 4a”) in Fig. 18, the size and shape of connection means (70) allows it to be gripped by a user 
Regarding the argument that Sakamoto teaches it is important to have the rollers inclined in relation to the limb under treatment, and that there is absolutely no guidance that encourages or even suggests to the user that the handle should not be used in delivering a massage, and that the user should instead grasp the sides of the frame to administer the massage (see the penultimate paragraph of page 15 of the Remarks), this argument is not well taken. First, the user would still be able to incline the rollers if they grasped the sides. Second, Sakamoto does suggest that the user could grasp parts of the device other than the handle, in use. For example, see Figs. 22, 24, and 26 of Sakamoto and see the last sentence of [0156] which states that the side segments 112, 113, in Fig. 22 can be gripped by the hands. Despite disclosing a “handle 140” in Fig. 22, the user is able to grip the segments 112, 113, as shown in Fig. 26 because it is a thin, elongated structure. Similarly, despite Sakamoto disclosing a handle (“handle 4a”) in Fig. 18, the size and shape of connection means (70) allows it to be gripped by a user (see Fig. 17-18, the connection means 70 is shown to be slightly smaller than the handle 4a, and thus would similarly allow a user to grip it during use). 
Regarding the argument that it is a fundamental principle of Sakamoto to provide the elongate handle as a lever for urging the respective rollers against the limb from opposite sides, and this cannot be done effectively if the user grasps Sakamoto’s apparatus by the opposing side elements (see the last paragraph of page 15 of the Remarks), this argument is not well taken. The anticipation rejection(s) above have not removed the handle, and there is no indication that a user could not urge the rollers 
Regarding the argument that a person having ordinary skill in the art would not experiment with different grips that go against the teachings of Sakamoto (see the last paragraph of page 15 of the Remarks), this argument is not well taken. Using different grips does not go against the teachings of Sakamoto. On the contrary, Sakamoto shows that a user could employ different grips (see Fig. 24, Fig. 26 and see the last sentence of [0156]). Keeping in mind that “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton,” Office personnel may take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 418-421 (2007). Here, adjusting one’s grip and/or grasping side bars on a manual massage device would require only a bare modicum of creativity to one of ordinary skill in the massage arts, as manual massage devices are often manipulated in a variety of ways to provide different forces and angles of massage.
Regarding the argument that there is no suggestion in Sakamoto to form a closed frame by adding a second side element (see the last sentence of page 15 of the Remarks), this argument is not well taken. It is reiterated that “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” Sakamoto discloses embodiments which have a second pair of opposing, substantially identical side elements (see Fig. 1, second pair of opposing, substantially identical side elements 13, 14; see also Fig. 22, with second pair of opposing, substantially identical side elements  providing an additional grasping point. 
Regarding the argument that the person having ordinary skill in the art would not depart from the clear teachings of the cited art to experiment with different grips and gripping locations, let alone depart from the overriding principle of Sakamoto that the rollers be inclined (see the penultimate paragraph of page 16 of the Remarks), this argument is not well taken. Sakamoto has clear teachings that the user could experiment with different grips and gripping locations (see Fig. 22, 24, and 26, and see the last sentence of [0156] which specifically states the handle 140 can be gripped or 
Regarding the argument that any massage force would not be considered a therapeutically effective force because different degrees of force are required to address different conditions effectively (see the last paragraph of page 16 of the Remarks), this argument is not well taken. What is considered therapeutically effective depends in large part on the particular masseuse and the patient. Additionally, this would be a subjective determination. Thus, under the broadest reasonable interpretation, Sakamoto’s device is able to “adjust the gap to maintain therapeutically effective force” because Sakamoto has a gap adjustment mechanism (70), and the rollers are configured to provide therapeutic force to the patient.
Regarding the argument that the Office misinterprets the operation of push member 73a and its interaction with spring 75a because if the massage giver presses down on member 73a, while in the process of administering massage force, the inner element 14b would be released from engagement with tooth 72a under the tension of leverage being exerted through the rollers, and would be forced out of part 14a by the . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi (2011/0269607) discloses a related massage device which includes adjustable length means. Patel (9,266,478) discloses related bracket which has adjustable threaded connections. Mascari (6,419,253) discloses a related turnbuckle for height adjustment between a pair of opposing side elements. Millington (4,555,124) discloses a related horizontal twist grip which is adjustable in length by turning the grip. Lyman (4,553,770) discloses a related turnbuckle adjustment mechanism. Ingerson (3,887,228) discloses a related turnbuckle adjustment mechanism. Tanimoto (3,746,336) discloses a related closed-frame device with a turnbuckle allowing distance between grips to be lengthened or shortened. Langley (3,638,939) discloses a related massage roller device which has a length adjustment means. Smith (2017/0120100) discloses a related length-adjustment mechanism for a therapeutic device. Pullen (2011/0301000) discloses a related massage device with a .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785         

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785